Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered.	On pages 7 – 8, Applicant argues that that col. 6 lines 5-16 of Basu fails to show a “distributed portion of a set of profiles for [a] plurality of users”. However, as noted on page 5 of the prior rejection, Baus was not relied upon for showing this claim language.	Applicant next argues that Fatula’s “subscription manager” that “may create and store a client profile, a global profile, and a customer profile”, when considered in light of Fatula’s Fig. 2 and [38], further fails to “where each node of a connection fabric ‘contains a distributed portion of a set of user profiles for [a] plurality of users’”. 	In response, the Examiner notes that Fig. 2 and [38] of Fatula were only part of the subject matter of Fatula relied upon by the Examiner to show “distributed data storage such that each node contains a distributed portion of a set of user profiles for the plurality of users.” In Fatula, a grid is disclosed which contains multiple “subscription managers”, each of which is responsible for “independently defined subscription groups” (Fatula, [38]). Fatula further clarifies in [80-81] that the subscription managers create and store “client profiles”. 	Fatula’s disclosure of multiple subscription managers, each managing particular subscription groups and responsible for the storage of profiles of those groups (Fatula, [32,80-81]) anticipates each subscription manager containing a portion (that is, the portion 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 6, 7, 8, 11, 12, 13, 17, 18, 20, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 12, and 16 of U.S. Patent No. 8,010,676 (application number 12/348,517). Although the claims at issue are not identical, they are not patentably distinct from each other because each element in the above noted pending claims is fully anticipated by the above noted patented claims.	Claims 1, 6, 7, 12, 13, 18, 21, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, and 12 of U.S. Patent No. 8,745,236 (application number 13/219,735). Although the claims at issue are not identical, they are not patentably distinct from each other because each element in the above noted pending claims is fully anticipated by the above noted patented claims.
	Claims 1, 3, 7,  9, 13, and 15  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 9,531,638 (application Claims 1, 7, 13, 21, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10,057,189 (application number 15,390,185). Although the claims at issue are not identical, they are not patentably distinct from each other because each element in the above noted pending claims is fully anticipated by the above noted patented claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 10, 12, 13, 16 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Basu (US-7340522-B1) in view of Knauerhase (US-20050198303-A1), Prabhakar (US-20070240161-A1), Fatula (US-20050131993-A1).
Regarding claim 1, Basu shows a method comprising:	method comprising: receiving, at a connection fabric, having a plurality of fabric nodes (Fig. 2 and col. 5 lines 12-22), a connection request for a computing resource from a user access point (col. 11 lines 50-55, discussing a request for the computing resources needed to establish a session), wherein a user of the user access point is associated with a profile (Fig. 5 step 510, col. 7 lines 8-10, col. 10 lines 16-19; the user’s association with the profile is made via the user submitting the profile along with their request) indicating resource parameters for a connected computing resource (Fig. 5 step 510); 	identifying, by the connection fabric, the profile associated with the user (col. 6 lines 5-16, where the grid scheduler identifies the profile submitted by the user, the grid scheduler being a part of the fabric) wherein the connection fabric comprises a plurality of nodes forming part of a distributed data repository (col. 6 lines 1-011 showing the “grid DRM provides a distributed repository”);	identifying, from a particular node of the connection fabric, the computing resource that satisfies the resource parameters of the profile (Fig. 5 step 520 and col. 6 lines 5-16), wherein the identifying from the particular node comprises accessing the user profile, by the connection fabric (col. 6 lines 5-16, where the grid scheduler identifies the profile submitted by the user, the grid scheduler being a part of the fabric) and using the resource parameters of the profile to identify the computing resource (col. 8 lines 46-52 discussing the user’s “resource requirement 

	Fatula shows distributed data storage such that each node contains a distributed portion of a set of user profiles for the plurality of users (showing multiple “subscription manager” nodes, each part of the grid system and each responsible for a set of subscribers (see [38]) and the set of subscriber’s respective profiles (see [80-81]); note that all grid data, such as the profiles, may utilize distributed storage (see [33,41]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the profile-based resource provisioning method in the grid environment of Basu in view of Knauerhase and Prabhakar with the distributed profile storage of Fatula in order to further leverage the storage flexibility enabled by the existing distributed grid computing environment common to the disclosures.
Regarding claim 4, Basu in view of Knauerhase, Prabhakar, Fatula, and Kroening further show associating the user with the identified computing resource including designating the match (Basu, col. 12 lines 29-37, see “pin a selected computing resource”) in a repository (for future reference (Basu, col. 15 lines 7 – 11, see “easily re-located”).
Regarding claim 6, Basu in view of Knauerhase, Prabhakar, Fatula, and Kroening further show wherein the connection fabric comprises a plurality of nodes, wherein the plurality of nodes are collectively responsive (Basu, col. 6 lines 5 – 16) to the user access point for determining the computing resource according the profile (Basu, Fig. 5 step 520).	Regarding claims 7 and 13, the limitations of said claims are addressed in the analysis of claim 1.
Regarding claims 10 and 16, the limitations of said claims are addressed in the analysis of claim 4.
	Regarding claims 12 and 18, the limitations of said claims are addressed in the analysis of claim 6.
	Regarding claim 19, Basu in view of Knauerhase, Prabhakar, Fatula, and Kroening further show wherein the nodes of the connection fabric further comprise information about available computing resources (Fatula, [41-42] showing distributed storage of “specific performance resources dedicated or allocated to the grid system”).
	Regarding claims 20, the limitations of said claims are addressed in the analysis of claim 19.

Claims 2, 3, 8, 9, 14, 15, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Basu in view of Knauerhase, Prabhakar, Fatula, as applied to claim 1 above, and further in view of and Kroening (US-20040215590-A1).
Regarding claim 2, Basu in view of Knauerhase, Prabhakar, Fatula further show retrieving, from a mapping of computing resources to applications, a network location of the identified computing resource (Knauerhase, [44,49])
Basu in view of Knauerhase, Prabhakar and Fatula do not show wherein the mapping is located on the particular node of the connection fabric, and wherein the mapping identifies the applications and operating systems available on each of the plurality of computing resources.	Kroening shows wherein the mapping is located on the particular node of the connection fabric, and wherein the mapping identifies the applications and operating systems 
Regarding claim 3, Basu in view of Knauerhase, Prabhakar, Fatula, and Kroening further show wherein retrieving the network location is based on a correlation of the profile and available computing resources (Basu, Fig. 5 step 520 and Fig. 6 step 625).
	Regarding claims 8 and 14, the limitations of said claims are addressed in the analysis of claim 2.
	Regarding claims 9 and 15, the limitations of said claims are addressed in the analysis of claim 3.
Regarding claim 22, Basu in view of Knauerhase, Prabhakar, Fatula further show resource parameters of the profile (Basu, col. 12 lines 12 – 20 and Fig. 5).
Basu in view of Knauerhase, Prabhakar and Fatula do not show matching resource parameters to particular applications and operating systems available on each of the plurality of available computing resources.
Kroening shows matching resource parameters to particular applications and operating systems available on each of the plurality of available computing resources ([24]).	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the profile-based resource provisioning method in the grid environment of Basu in .
Claims 5, 11, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Basu in view of Knauerhase, Prabhakar and Fatula, as applied to claim 1 above, and further in view of Dubnicki (US-20080221856-A1).
Regarding claim 5, Basu in view of Knauerhase, Prabhakar, and Fatula show designating and storing the match (Basu, col. 5 lines 7-11).	Basu in view of Knauerhase, Prabhakar, and Fatula do not show storing a hash in a distributed hash table.	Dubnicki shows storing a hash in a distributed hash table ([31-32,84-85]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the grid system of Basu in view of Knauerhase, Prabhakar, and Fatula with the grid storage system of Dubnicki in order to ensure that there is no single point of failure in the system (Dubnicki, [30]).	Regarding claims 11 and 17, the limitations of said claims are addressed in the analysis of claim 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686.  The examiner can normally be reached on Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442